Citation Nr: 1341107	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  08-30 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for tuberculosis (TB).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active service from March 1998 to June 1998 and from January 2004 to April 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction over the case was subsequently transferred to the RO in Hartford, Connecticut.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2011.  A transcript of that hearing is of record.  

The issue of whether a reduction of rating for posttraumatic stress disorder in a January 2011 rating decision constituted clear and unmistakable error has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran has latent TB that is etiologically related to his active service.  


CONCLUSION OF LAW

Latent TB was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran claims that he has TB as a result of exposure to TB while serving in Iraq.  A review of the service medical records shows that in March 2005, the Veteran was noted to have a positive purified protein derivative (PPD) skin test.  After additional testing, the Veteran was diagnosed with latent TB.  

A review of the post-service medical evidence of record shows that following his separation from active service, the Veteran was noted to have at least one other positive PPD skin test and was treated with isoniazid (INH) treatment.

At an April 2006 VA infectious disease examination, the examiner diagnosed latent TB.  At a March 2007 VA TB examination, the examiner diagnosed latent TB/PPD conversion and opined that it was related to service.  The examiner cited to the history of PPD conversion during the Veteran's active service.  

At an April 2013 VA examination, the examiner opined that the Veteran's disability was at least as likely as not related to service.  However, the examiner noted that the Veteran was exposed to TB in service and had a positive PPD skin test in service, but did not have active TB in service.  The examiner did not address the diagnosis of latent TB.  

In sum, the Veteran had a positive PPD skin test and was diagnosed with latent TB while in active service and that diagnosis was continued by two separate VA examiners in the years following separation from active service.  Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for latent TB is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
  

ORDER

Entitlement to service connection for latent TB is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


